Citation Nr: 1309800	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  12-27 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for vertigo, claimed as dizziness, to include as secondary to service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to October 1960.

This matter comes before the Board of Veterans' Affairs (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied entitlement to service connection for the claimed condition.  The Veteran filed a notice of disagreement in September 2012.  The Veteran was provided with a Statement of the Case (SOC) in September 2012.  The Veteran perfected his appeal in September 2012 with a VA Form 9.

The Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing in February 2013.  A transcript of this proceeding has been associated with the claims file.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals nothing further pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain an addendum opinion to the May 2012 VA examination.


The Veteran contends that his vertigo is related to his service-connected bilateral hearing loss.  At his February 2013 Board hearing, the Veteran testified that he sought treatment from his primary care physician for complaints of dizziness.  The Veteran stated that the physician performed a basic physical examination and referenced medical literature on the computer in order to formulate his diagnosis of the Veteran with vertigo.  The Veteran had been treated by his private physician for approximately seven years.

A review of the Veteran's STRs was absent for any complaints or treatment of dizziness or vertigo.

A review of the Veteran's private treatment records shows in a March 2003 letter that he had been treated by private physician, Dr. E. E., for his bilateral hearing loss and tinnitus.  It was further stated that for the several months prior, the Veteran had been complaining of dizziness and that it was possible that this was related to his bilateral hearing loss and tinnitus.  A September 2012 letter from Dr. E. E. restated that he had treated the Veteran for bilateral hearing loss and tinnitus.  It further stated that the Veteran had complained of dizziness with position changes and that this symptom was as least as likely as not related to the Veteran's bilateral hearing loss and tinnitus.  Last, a February 2013 letter from Dr. E. E. restated that he had treated the Veteran for bilateral hearing loss and tinnitus and that such treatment had been administered for seven years.  Dr. E. E. further stated that the Veteran's vertigo was as likely as not related to his bilateral hearing loss and tinnitus and that this opinion was based upon current medical literature.  No further analysis was provided.

The Veteran was administered a VA examination in May 2012.  At this examination, the examiner noted the Veteran's complaints of dizziness and his diagnoses of bilateral hearing loss and tinnitus.  In particular, the Veteran stated that this problem began in 2010, with intermittent balance problems that occur twice a week and last for less than ten minutes.  The examiner conducted a physical examination of the external ear, ear canal, and tympanic membrane, all which appeared normal.  Gait testing was also provided, which revealed abnormalities due to a heel-toe test failure and unsteadiness.  The Veteran's STRs, prior VA examinations, and private treatment records were reviewed.  The examiner diagnosed the Veteran with vertigo of central origin.  The examiner opined that it was less likely than not that the Veteran's vertigo was related to military noise exposure, hearing loss, or tinnitus.  In support, the examiner provided that the Veteran's vertigo was more central and degenerative and did not indicate any labyrinthine dysfunction.

Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 124.  In the absence of a sufficiently supported medical opinion, VA fails to meet its duty to assist obligations and a remand is necessary to cure this defect.  See 38 C.F.R. § 3.159(c)(4) (2011). 

Here, the May 2012 VA examiner did not address the issue of aggravation of a non service-connected condition by a service connected condition.  He merely provided an opinion that the Veteran's vertigo was not related to military noise exposure, hearing loss, or tinnitus.  Secondary service connection may also be found where a service connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service-connected disorder).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Id.  As such, an addendum opinion is needed in order to address this potential relationship.  Upon remand, the VA examiner should evaluate whether the Veteran's bilateral hearing loss or tinnitus may have possibly worsened the diagnosed vertigo beyond its natural progression.  Id.  In so doing, the examiner must also provide a baseline assessment of the Veteran's vertigo in order to show the extent to which it has been worsened by the service-connected disorder.  Id.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

2. Return the Veteran's claims file to the May 2012 VA examiner (and if that original examiner is no longer available, then send the claims file to another examiner of similar background and experience) to provide an opinion as to whether the current diagnosis of vertigo has been aggravated beyond its natural progression by the Veteran's service-connected bilateral hearing loss or tinnitus.  In so doing, the examiner must also provide a baseline assessment of the Veteran's vertigo in order to show the extent to which it has been worsened by the service-connected disorder.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review. All required testing must be performed.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resort to speculation, it must be so stated, and a supporting rationale provided for that opinion. 

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the RO must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



